UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-8788 DELTA NATURAL GAS COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Kentucky 61-0458329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3617 Lexington Road, Winchester, Kentucky (Address of Principal Executive Offices) (Zip Code) 859-744-6171 (Registrant’s Telephone Number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filerx Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of September 30, 2009, Delta Natural Gas Company, Inc. had 3,323,385 shares of Common Stock outstanding. 1 DELTA NATURAL GAS COMPANY, INC. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Statements of Income (Loss) (Unaudited) for the three and twelve month periods ended September 30, 2009 and 2008 3 Consolidated Balance Sheets (Unaudited) as of September 30, 2009, June 30, 2009 and September 30, 2008 4 Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) for the three and twelve month periods ended September 30, 2009 and 2008 6 Consolidated Statements of Cash Flows (Unaudited) for the three and twelve month periods ended September 30, 2009 and 2008 7 Notes to Consolidated Financial Statements (Unaudited) 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4. Controls and Procedures 18 PART II - OTHER INFORMATION 19 ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Submission of Matters to a Vote of Security Holders 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 19 Signatures 20 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DELTA NATURAL GAS COMPANY, INC.
